DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the parent application information (application number 16/319,548), along with its corresponding U.S. Patent number should be provided in the first paragraph of the specification.  
Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, and 11 are objected to because of the following informalities:  in line 9 of Claim 1, the term “bottom mounting component (5)” should read –bottom mounting component (3)—to be consistent with the drawings and the previous lines of the specification, in line 1 of Claim 6, its dependency appears to be incorrect and should depend from Claim 1, in the fourth to last line of Claim 6, the term “a shouldering portion (31)” should read –a shouldering portion (31a)—to be consistent with the drawings and the specification, in the third to last line of Claim 6, the term “corresponding abutment portion (33)” should read –corresponding abutment portion (33a)—to be consistent with the drawings and the specification, in line 1 of Claim 7, its dependency appears to be incorrect and should depend from Claim 1, in line 1 of Claim 11, its dependency is incorrect and depends from a claim (claim 40) that doesn’t exist in the application, on page 3 of Claim 11 in line 4, the term “the profiled bar (37)” should read –a profiled bar (37)--, as this is the first time this term is being introduced in the claims, also on page 3 of Claim 11, in lines 17 and 18, the terms “a shouldering portion (31)” and “corresponding abutment portion (33)” should read –a shouldering portion (31b)—and “corresponding abutment portion (33b)-- to be consistent with the drawings and specification, and in the fourth to last line of Claim 11, the term “the jounce lodging passage (29a)” should read –a jounce lodging passage (29a)--, as this is the first time this term is being introduced in the claims.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 of the instant invention is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,009,096. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11, 009,096. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claim 1 of the ‘096 patent discloses all the features of the claim and further includes specifics of an active jounce fluid passage, a jounce adjustment component, and a biasing component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper assist system of the instant invention with an active jounce fluid passage, a jounce adjustment component, and a biasing component as taught by the ‘096 patent in order to better control damping and better regulate fluid flow rate in the compression mode of the damper. 
Regarding Claim 2 of the instant application, Claim 1 of the ‘096 patent discloses all the features of the claim and further includes specifics of a biasing component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper assist system of the instant invention with a biasing component as taught by the ‘096 patent in order to better control damping and better regulate fluid flow rate in the compression mode of the damper. 
Regarding Claim 3 of the instant application, see Claim 2 of the ‘096 patent.
Regarding Claim 4 of the instant application, see Claim 3 of the ‘096 patent.
Regarding Claim 6 of the instant application, see Claim 4 of the ‘096 patent.
Regarding Claim 7 of the instant application, see Claim 5 of the ‘096 patent.
Regarding Claim 8 of the instant application, see Claim 6 of the ‘096 patent.
Regarding Claim 9 of the instant application, see Claim 7 of the ‘096 patent.
Regarding Claim 10 of the instant application, see Claim 8 of the ‘096 patent.
Regarding Claim 11 of the instant application, see Claim 9 of the ‘096 patent.
Regarding Claim 12 of the instant application, see Claim 10 of the ‘096 patent.
Regarding Claim 13 of the instant application, see Claim 11 of the ‘096 patent.
Regarding Claim 14 of the instant application, see Claim 12 of the ‘096 patent.
Regarding Claim 15 of the instant application, see Claim 13 of the ‘096 patent.
Regarding Claim 16 of the instant application, see Claim 14 of the ‘096 patent.
Regarding Claim 17 of the instant application, see Claim 15 of the ‘096 patent.
Regarding Claim 18 of the instant application, see Claim 16 of the ‘096 patent.
Regarding Claim 19 of the instant application, see Claim 17 of the ‘096 patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,862,895 to Ricard.
	Regarding Claim 1, Ricard discloses a position-relative damper assist system
(see Figure 1) for use with a vehicle having all the features of the instant invention
including: top and better mounting components (75,72) cooperating with one another
to define a corresponding stroke distance between them, and being operable with
respect to one another between compression and extension modes along said stroke
distance, the top mounting component (75) being operatively connectable to a frame of
the vehicle, and the bottom mounting component (72) being operatively connectable to
a supporting component of the vehicle (see Figure 4 and column 4 lines 56 et al), a
piston assembly (3) being operatively disposed between the top and bottom mounting
components (75,72), the piston assembly (3) having a piston head being displaceable
within a chamber (10) defined about a portion of one of the top and bottom mounting
components (75,72) (see Figure 4), the piston head being provided with at least one
fluid passage (11) for allowing fluid of the chamber (10) to travel from one side of the
chamber (10) to another side of the chamber (10) via the piston head of the piston
assembly (3), in order to provide a corresponding damping effect (see column 3 lines
10-17), an adjustment assembly (4) cooperating with the piston head of the piston
assembly (3) for adjustably varying an effective cross-sectional profile of the at least
one fluid passage (11) in order to in turn vary a corresponding flow rate of fluid passing
through said at least one fluid passage (11), and in turn vary the resulting damping
effect (see column 3 lines 10-17); and a biasing assembly (61,64) cooperating with the
adjustment assembly (4) for selectively varying a configuration of the adjustment
assembly (4) (i.e., a movement of element 4) in response to a given input indicative of
the positioning of the piston assembly (3) within the stroke distance, in order to vary the resulting damping effect in response to a corresponding displacement profile provided by the biasing assembly (61,64) (see column 5 lines 30 et al., wherein as springs 61,64 compress, the adjustment assembly 4 is moved depending on the position of piston 3.  This movement would thus vary the damping effect in response to a displacement of biasing springs 61, 64).
	Regarding Claim 2, Ricard further discloses that the at least one fluid passage
(11) of the piston head comprises at least one active jounce fluid passage (11) for
allowing fluid of the chamber (10) to travel from one side of the chamber (10) to another
side of the chamber via the piston head of the piston (3) during the compression mode,
and wherein the adjustment assembly (4) comprises a jounce adjustment component
(see Figure 4 and the top bulbous end of element 4) being configured for adjustably
varying an effective cross-sectional profile of the at least one jounce fluid passage (11)
in order to in turn vary a corresponding flow rate of fluid passing through the at least one
active jounce fluid passage (11) during the compression mode (see column 3 lines 34-
50).
	Regarding Claim 4, Ricard further discloses that the jounce adjustment
component (i.e., the bulbous end of element 4) is configured for adjustably moving in
response to the input indicative of the positioning of the piston assembly (3) within the
stroke distance being received from the biasing assembly (61,64) (see column 3 lines
34-50 and column 3 lines 37 et al).
	Regarding Claim 10, Ricard further discloses wherein the at least one fluid
passage (11) of the piston head comprises at least one active rebound fluid passage 
(11) for allowing fluid of the chamber (10) to travel from one side of the chamber (10) to
another side of the chamber (10) via the piston head of the piston assembly (3) during
the extension mode, and wherein the adjustment assembly (4) comprises a rebound
adjustment component (see Figure 4 and the bulbous end of element 4) being
configured for adjustably varying an effective cross-sectional profile of the at least one
active rebound fluid passage (11) in order to in turn vary a corresponding flow rate of
fluid passing through said at least one active rebound fluid passage (11) during the
extension mode (see column 3 lines 34-50).
	Regarding Claim 14, Ricard further discloses that the damper assist system
comprises an outer seal end cap 65 for sealingly closing an interface between the top
and bottom mounting components (75,72) (see Figure 4).
	Regarding Claim 15, Ricard further discloses that the chamber (10) is operatively connected to at least one corresponding port selected from the group consisting of bleed ports and fill ports (inherently so).
	Regarding Claim 18, Ricard further discloses a vehicle with a suspension
assembly provided with at least one position relative damper assist system according to
claim 1, wherein the damper system is operatively provided about a front or rear
supporting component of the vehicle (see column 1 lines 5-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,862,895 to Ricard.
	Regarding Claim 13, Ricard discloses most all the features of the instant invention as applied above, and further including that the top and bottom mounting components 75,75 are each provided with an eyelet (see Figure 4 and the eyelets at components 75 and 72) and wherein the stroke distance of the top and bottom mounting components corresponds to an eyelet to eyelet distance (as can be inferred from Figure 4), and wherein the eyelet for top mounting component 75 is provided with a bearing 74.
	However, Ricard does not disclose that the bottom mounting component eyelet 72 also has a bearing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided both eyelets of Ricard with bearings in order to provide the top and bottom mounting components with more energy absorption capabilities upon excessive vehicle vibrations.
	Regarding Claim 19, Ricard discloses most all the features of the instant invention as applied above, except for the components for assembling the position relative damper assist system comprising a kit.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the components of the damper of Ricard as a kit in order to more easily adapt the components to an existing damper assembly for use on various different types of damper assemblies.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,862,895 to Ricard in view of U.S. Patent No. 5,810,128 to Ericksson et al.
	Regarding Claim 17, Ricard discloses most all the features of the instant invention, as applied above, except for an external accumulator to cooperate with the piston assembly, a shock absorbing coil spring between the top and bottom mounting components, and wherein the coil spring has one end operatively secured to the top mounting component and another end operatively secured to the bottom mounting component.
	Ericksson et al are relied upon merely for their teachings of a position relative damper assist system (see Figure 1) having an external accumulator 51 configured for cooperating with a piston assembly 25/26, wherein the damper assist system comprises a shock absorbing spring 21 interacting with top and bottom mounting components (23/19 and 22/14), and wherein the shock absorbing spring is a coil spring 21 having one end operatively secured to the top mounting component 23/19 and another end operatively secured to the bottom mounting component 22/14 (see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the damper assist system of Ricard with the claimed external accumulator and coil spring as taught by Ericksson et al in order to provide additional damping means to the system to account for more excessive vehicle vibrations.
Allowable Subject Matter
Claims 3, 5-9, 11, 12, and 16 are rejected as outlined above with respect to their double patenting issues, but would be allowable if rewritten to overcome the double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/03/22